Citation Nr: 1242325	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  95-39 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bronchitis, claimed as breathing problems or shortness of breath.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1980 to July 1993, including service in Southeast Asia from July 1991 to August 1991.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied the Veteran's claim for service connection for acute bronchitis, also claimed as difficulty breathing.

A review of the Virtual VA paperless claims processing system does not reveal additional documents pertinent to the present appeal.

The Veteran testified before a Decision Review Officer (DRO) at an October 2001 hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matter in June 2003, November 2006, July 2009 and April 2011.  In addition, the Board also remanded the Veteran's claim for service connection for allergic rhinitis in April 2011.

A June 2012 rating decision subsequently granted the Veteran's claim for service connection for allergic rhinitis and assigned an initial noncompensable rating.  A notice of disagreement objecting to this assigned rating has not been received and this claim is no longer before the Board for its consideration.

The Veteran filed claims for service connection for chronic fatigue, hypertension, the presence of ketones and the exposure of chemicals in the environment during the Persian Gulf War in May 2011.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence of record does not establish a nexus between the Veteran's bronchitis and his service.

CONCLUSION OF LAW

The criteria for the establishment of service connection for bronchitis are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim in an August 2003 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  A June 2006 letter provided the Veteran proper notice under Dingess. 

The timing deficiency with regard to the August 2003 letter was cured by the readjudication of the claim in an April 2006 supplemental statement of the case (SSOC) while the timing deficiency with regard to the June 2006 letter was cured by the readjudication of the claim in an April 2009 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the Veteran has not alleged prejudice with regard to any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, VA treatment records and the VA examination reports have been obtained.  A March 2004 response from the Social Security Administration (SSA) indicated that the Veteran was not receiving benefits.  A January 2004 response indicated that there were no treatment records related to the Veteran at Cannon Air Force Base (AFB); the Veteran was informed of this unavailability in a May 2004 letter.  The Board notes that the August 1994, September 2002 and January 2005 VA examiners did not indicate that they had reviewed the Veteran's claims file.  However, these examiners obtained the Veteran's medical history and conducted a physical examination.  Moreover, an examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). 

The Board notes that there are service treatment records in the claims file but the Veteran's service discharge examination appears to be missing.  In a July 1994 letter, the Veteran was informed that VA was finding it very difficult to locate all of his military medical records and it was requested that he submit any such records in his possession.  Where a veteran's service treatment records were unavailable through no fault of a veteran or an appellant, there is a heightened obligation to assist the claimant in the development of his or her case, including the obligation to search alternative sources.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  The Veteran subsequently completed a Request for Information Needed to Reconstruct Medical Data and identified Cannon AFB as a possible alternative source of information; as indicated above, VA requested these records and received a response indicating that there were no treatment records related to the Veteran at that facility.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (VA has a duty to search alternative sources of service records where service treatment records are missing.)  

The Board remanded the instant matter in June 2003 to allow proper VCAA notice to be provided to the Veteran and to allow his treatment records from Cannon AFB and VAMC to be obtained.  The Veteran was also to be asked to identify all VA and non-VA health care providers.  A VA examination was then to be conducted to determine the etiology of his claimed bronchitis.  Such VCAA notice was provided in August 2003 and the Veteran was asked to identify his VA and non-VA providers in this letter.  Updated VA treatment records are contained in the claims file and a January 2004 response from Cannon AFB indicated that there were no records related to the Veteran at that facility.  A VA examination was conducted in December 2005.

This matter was again remanded by the Board in November 2006 to allow a VA opinion as to the etiology of the Veteran's bronchitis to be obtained; such an opinion was obtained in March 2007.  In July 2009, the instant matter was remanded to allow an opinion regarding the etiology of the claimed disability to be obtained.  Such opinions were obtained in August 2009 and August 2010.

The Board again remanded the instant matter in April 2011 to allow the Veteran's complete service treatment records to be obtained.  A VA respiratory opinion was then to be conducted to determine the etiology of his claimed bronchitis.  A May 2011 Personnel Information Exchange System (PIES) response indicated that all service treatment records had been forwarded to VA and a VA respiratory opinion was obtained in February 2012.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as sarcoidosis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

For veterans with service in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A.    § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection will be granted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

The criteria for an undiagnosed illness and medically unexplained chronic multisymptom illnesses was revised, effective October 7, 2010, and applicable to all claims pending before VA on that date.  38 U.S.C.A. § 3.317(a)(2)(i)(B); see 75 Fed. Reg. 61,995-97 (Oct. 7, 2010).  Medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms include, but are not limited to, chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  Id.  

Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered to be medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

The following diseases will be service-connected if they become manifest in a veteran with a qualifying period of service: brucellosis, campylobacter jejuni, coxiella burnetii (Q fever), malaria, mycobacterium tuberculosis, nontyphoid salmonella, shigella, visceral leishmaniasis and West Nile virus.  75 Fed. Reg. 61,995-97 (to be codified at 38 C.F.R. § 3.317(c)(3)(ii)).  The diseases previously listed will be considered to have been incurred in or aggravated by service under the circumstances outlined above even though there is no evidence of such disease during the period of service.  

If a veteran is presumed to be service connected for one of the diseases listed in paragraph (c)(2) above and is diagnosed with one of the diseases listed below in the time period specified for the disease, if specified, VA will request a medical opinion as to whether it was at least as likely as not that the condition was caused by the veteran having had the associated disease.  Such an opinion is required for brucellosis if arthritis or infections of the cardiovascular, nervous and respiratory systems are diagnosed.  For campylobacter jejuni, such an opinion is required if reactive arthritis becomes manifest within three months of infection.  Such an opinion is required for nontyphoid salmonella if reactive arthritis becomes manifest within three of the infection.  For shigella, such an opinion is required if reactive arthritis becomes manifest within three months of the infection.  75 Fed. Reg. 61,995-97 (to be codified at 38 C.F.R. § 3.317(d)(2)).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that the austere environmental conditions present in Saudi Arabia caused or aggravated his bronchitis condition.

A November 1979 service entrance examination was negative for any relevant abnormalities and the Veteran denied shortness of breath in an accompanying Report of Medical History (RMH).

A May 1983 service periodic examination found the Veteran's lungs to be normal and contained the results of pulmonary function testing.

In May 1983, the Veteran was diagnosed with an upper respiratory infection (URI) following complaints of intermittent soreness on the right side of the throat for the past two weeks.  He was again assessed with an URI in October 1986 following complaints of a sore throat for four days.  In 1989, the Veteran complained of piercing right chest wall pain that was not associated with injury.  An assessment of musculoskeletal chest wall pain was made.

In February 1990, the Veteran was assessed with a respiratory infection, pleurisy, following complaints of intermittent sharp, stabbing chest pain and increased sub-sternal and arm pain for four days.

There is no service discharge examination contained in the claims file.
A February 1994 VA Gulf War examination reflected the Veteran's reports of breathing problems.  Physical examination found the Veteran's chest to be clear to auscultation without deformities.  An accompanying chest X-ray found the lung fields to be clear.  The examiner noted that the Veteran was essentially a healthy male with no pulmonary pathology found on physical examination, chest X-ray or spirometry.

A May 1994 VA treatment note reflected the Veteran's reports of shortness of breath and increased sensitivity to petroleum products.  The provider noted that the Veteran's recent respiratory test results were within normal limits.

A July 1994 VA treatment note reflected the Veteran's reports of shortness of breath at rest as well as on exertion.  Physical examination found his chest to be clear to auscultation and without rales, rhonchi or wheezes.  An assessment of subjective shortness of breath, etiology unclear, and questionably related to hyperventilation, was made.  A second July 1994 VA treatment note contained a provisional diagnosis of rule-out obstructive airway disease.

An August 1994 VA general medicine examination reflected the Veteran's reports of difficulty breathing.  Physical examination was negative for cough, expectoration, tachypnea, hyperpnea, rales or rhonchi.  On percussion, his lungs were found to be resonant.  An accompanying chest X-ray revealed a small patch of pulmonary discoid atelectasis or fibrosis anterolaterally at the basal part of the left lung and very slight diffuse bilateral lower parietal-pleural thickening.  Following this examination, the examiner opined that there was no pulmonary pathology found clinically.

An October 1998 VA chest X-ray was found to be normal.

A January 2000 VA chest X-ray was negative for acute infiltrates.

 A May 2000 VA treatment note reflected the Veteran's reports of scanty mucoid and at times yellowish phlegm production since the previous day.  Other complaints included occasional night wheezing that caused mild shortness of breath that began simultaneously with sputum production.  An assessment of mild acute bronchitis was made.  He reported in a June 2000 VA treatment note that his symptoms had improved by 80 percent but that he still had a lingering "tickling" in his throat which made him cough, mainly at night.

A May 2001 VA treatment note reflected the Veteran's reports of intermittent transient "closing off" of his airway causing a brief (one to two second) inability to breathe while he was awake.

During an October 2001 DRO hearing, the Veteran testified that he had problems with his upper respiratory system in the past and this made his breathing difficult.

An August 2002 VA general medicine examination reflected the Veteran's reports that he did not have any bronchitis type symptoms.  Physical examination found his chest to be clear to auscultation and percussion.  Following this physical examination, the examiner noted that bronchitis was not found.

A December 2002 VA treatment note reflected the Veteran's denials of shortness of breath, cough and hemoptysis.  Physical examination found his lungs clear to auscultation without rales, rhonchi, wheezes or rubs.

A March 2003 VA chest X-ray was negative for acute processes.

A January 2005 VA general medicine examination reflected the Veteran's reports that he did not recall his first and last episodes of bronchitis and that his most recent episode occurred over three years ago.  Physical examination found breath sounds to be clear to auscultation.  An accompanying chest X-ray revealed mild bibasilar increased interstitial markings that were probably chronic without alveolar infiltrates.  Following this examination, the examiner found that bronchitis was not an active problem.

A March 2007 VA general medicine examination reflected the Veteran's reports of exposure to oil fires, smoke and petroleum exhaust while serving in the Gulf region.  A history of bronchitis or episodes of cough with productive expectoration were denied.  He did report a history of occasional shortness of breath which may or may not be associated with wheezing, depending on the season.  Physical examination found the Veteran's lungs to be clear to auscultation bilaterally without wheezes, rales or rhonchi.  An accompanying chest X-ray showed linear atelectatic changes in the left lung base with no active pulmonary disease.  Pulmonary function tests were requested, however, the examiner noted that such testing was not completed by the Veteran.  Following this examination and a review of the Veteran's claims file, the examiner noted that there was no evidence of bronchitis present on examination.

In an October 2007 VA examination addendum, the examiner indicated that the Veteran's claims file had been reviewed and that this matter had been exhaustively examined in previous examinations.  No further examination was therefore required in this examiner's opinion.

A February 2009 VA general medicine examination reflected the Veteran's reports that he had not needed antibiotics for any respiratory infection since 2004.  He was unable to recall ever having a problem with bronchitis.  Physical examination found his pulmonary system to be normal.  An accompanying chest X-ray revealed bilateral pleural thickening and mild elevation of the right hemidiaphragm but was found to be otherwise unremarkable.  A chest computed tomography (CT) scan revealed minimal pleural thickening of the left associated with pleuro pericardial adhesion.  Pulmonary function testing found that the Veteran's vital capacity, flow loops and measurements were normal for his age, height and gender.  Following this examination and a review of the Veteran's claims file, a diagnosis of a restrictive ventilatory defect due to obesity was made.  No pathology related to bronchitis was found.  The examiner opined that it would be purely speculative to comment on the relationship of these symptoms to the Veteran's service.  

An August 2009 VA respiratory examiner indicated that the Veteran's bronchitis had "apparently resolved."  A review of the Veteran's claims file was noted.

In an August 2010 VA respiratory examination, the VA examiner opined that there had been multiple examinations with regard to this claim for service connection for bronchitis which had been conducted over the years.  The opinions have been uniformly that it would be speculative to conclude that this claim was casually or etiologically connected to service.

An October 2010 VA respiratory examination addendum, which was provided by the same examiner that authored the August 2010 opinion, indicated that the Veteran's claims file had been reviewed.  The VA examiner opined that it was less likely than not that the Veteran's bronchitis was casually or etiologically related to his service.  The examiner further opined that the rationale was as provided in detail in earlier opinions by multiple specialists and examiners and it would speculative to conclude otherwise.  

A February 2012 VA respiratory examiner opined that industrial chronic bronchitis can develop after prolonged exposure to oil smoke and petroleum fumes.  However, the examiner noted that the Veteran's bronchitis was treated once in July 1990, before his service in Kuwait, and was likely either a self-limited viral illness or related to his allergies.  His 1994 and current pulmonary function measurements showed no evidence of airflow obstruction to suggest chronic obstructive lung disease and he did not have a subjective history of chronic bronchitis.  In October 2001, the Veteran admitted that his breathing difficulties were related to recurrent upper airway swelling and congestion.  The examiner opined that there was therefore no evidence of chronic lower airway impairment due to exposures during service.  

The February 2012 VA respiratory examiner further noted that a ventilatory restriction with reduced lung volume was present in the Veteran's current pulmonary function measurements with low normal diffusion that normalized when averaged over lung volume and clear lung fields on chest plain film and CT scan.  The loss of lung volume was most likely due to severe obesity and not lung disease in the examiner's opinion.  The examiner noted that although the chest image showed pleural thickening, which can restrict the lung, it was mild and mainly fat and would not reduce his lung volume to the degree seen in his current lung volume measurements.  This incidental finding on chest CT was unlikely to have any clinical significance.  While the pleural thickening could be a scar from a past chest infection, his in-service bronchitis occurred in 1990 and his lung volume was measured to be normal in 1994.  The examiner therefore determined that the Veteran's ventilatory restriction was not due to his exposures during service but due to his morbid obesity.  He began gaining weight in service, increasing from 205 pounds in 1989 to 246 pounds on discharge, and he currently weighed 360 pounds.  The examiner further opined that it was most likely that the Veteran's chronic dyspnea was due to obesity.  The examiner noted that she had reviewed the Veteran's claims file and electronic medical records.

Analysis

The Veteran has current bronchitis as he has been diagnosed with the disease during the course of the appeal.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  As the Veteran has been diagnosed with a current disability, the provisions relating to an undiagnosed illness are not for application.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In order for the Veteran's bronchitis to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that sarcoidosis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  

No such evidence has been received.  No less than 11 VA examinations or opinions have been obtained during the course of this appeal.  Multiple VA examinations, including those conducted in February 1994, August 1994, August 2002, January 2005, March 2007, February 2009 and August 2009, found that bronchitis was not an active problem or that there were no relevant pulmonary diagnoses to be made.  None of these examination reports contained an opinion regarding the etiology of the Veteran's claimed bronchitis.  An October 2007 VA opinion, which was an addendum to the August 2007 VA examination report, also offered no opinion regarding the etiology of the Veteran's claimed bronchitis.  In addition, the August 2010 VA respiratory examiner generally summarized the previous opinions but did not offer a new etiological opinion.  These opinions weigh neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

A February 2009 VA examiner related the Veteran's restrictive ventilatory defect to his obesity and opined that it would be purely speculative to comment on the relationship between his claimed symptoms and his service.  However, the examiner failed to provide an explanation as to why an etiological opinion could not be provided and whether additional evidence would allow such an opinion to be issued.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide a rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  In addition, a VA respiratory examiner, in an October 2010 addendum opinion, found that it was less likely than not that the Veteran's bronchitis was casually or etiologically related to his service and that the supporting rationale was as provided in detail in earlier opinions.  However, and as detailed above, no such rationale was provided in any previous VA opinion.  See Nieves-Rodriguez, supra (a medical opinion that contains only data and conclusions is not entitled to any weight).  These opinions are therefore being afforded little, if any, probative weight.

In contrast, the February 2012 VA examiner found that the Veteran's loss of lung volume was related to his morbid obesity and opined that there was no evidence of that his chronic lower airway impairment was due to his service.  This examiner based these opinions on a review of the Veteran's claims file, including his medical history, and contained a detailed rationale.  This opinion is therefore being afforded great probative weight and is the only competent medical opinion of record.  The Board notes that although this examiner referenced treatment for bronchitis in July 1990, this appears to be a drafting error and that such treatment occurred in February 1990 prior to his service in Southeast Asia.  In addition, the Veteran has not alleged a continuity of symptomology nor is such a continuity suggested in the clinical evidence.

The Veteran is not competent to opine as to the etiology of his current bronchitis as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his bronchitis and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his bronchitis and service are not probative as to this question.

Sarcoidosis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The record is negative for any clinical evidence of sarcoidosis.

As the evidence is against finding a nexus between bronchitis and service, reasonable doubt does not arise and the claims are denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.







ORDER

Entitlement to service connection for bronchitis, claimed as breathing problems or shortness of breath, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


